Fort Ringgold Limited, Pete
                                                                  Diaz III, Aaron Diaz and




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     February 20, 2014

                                   No. 04-13-00608-CV

     SMITH-REAGAN & ASSOCIATES, INC. d/b/a Smith-Reagan Insurance Agency,
                             Appellant

                                             v.

      FORT RINGGOLD LIMITED, Pete Diaz III, Aaron Diaz and Monica Aguillon,
                              Appellees

                 From the 381st Judicial District Court, Starr County, Texas
                                Trial Court No. DC-02-343
                        Honorable Jose Luis Garza, Judge Presiding


                                      ORDER
      Julian Alderette’s request for extension of time is GRANTED. Reporter’s record
must be filed by February 24, 2014. NO FURTHER REQUESTS FOR EXTENSIONS OF
TIME WILL BE GRANTED.



                                                  ___________________________________________
                                                  Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of February, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court